Writ of Mandamus is Conditionally Granted; Opinion Filed July 26, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                         No. 05-13-00538-CV

       IN RE PATRICK DOAK, JERRY ZEMANSKI AND STEVEN BIN, Relators

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00538-2013

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relators filed this petition for writ of mandamus claiming the trial court erred in ordering

them to submit to depositions under TEX. R. CIV. P. 202. For the reasons articulated in our

opinion of today’s date in In re Campo, et al., No. 05-13-00477-CV, we conclude the trial court

abused its discretion in ordering the depositions and that relators have no adequate remedy by

appeal. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). We

therefore conditionally grant the writ of mandamus. A writ will issue only in the event the trial

court fails to vacate its April 5, 2013 “Order Granting Davaco, Inc.’s Rule 202 Petition” and to

render an order denying that petition.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
130538F.P05                                        JUSTICE